DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on       acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  a claim should have one period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monfils et al. (2011/0277347).
Regarding claim 1, Monfils discloses an article of footwear comprising: 
a sole structure including a sole layer (fig 1, member 30), a bladder (fig 4, member 33, para 0043), and a tensile component (fig ); 
wherein the bladder is secured to the sole layer, encloses an interior cavity, and retains a gas in the interior cavity (fig 1, para 0046); 
wherein the tensile component is disposed in the interior cavity and includes tensile layers and a plurality of tethers connecting the tensile layers, the tensile layers connected to an inner surface of the bladder such that the tethers span across the interior cavity (fig 3-9C, members 50-53); and
Monfils teaches on another embodiment (i.e. different configuration) that the bladder having an inwardly-protruding pond (Fig. 21, member 48) that joins an inner surface of the bladder to the tensile component, protrudes inward into the interior cavity, and partially traverses the plurality of tethers such that the bladder is narrowed at the inwardly protruding bond (as seen Fig. 21 annotated below, the area or distance as member 48 is narrower as compare to different area) and the gas in the interior cavity fluidly communicates across the inwardly-protruding band (para 0098),
wherein the cushioning article is a sale component for an article of footwear, and the inwardly-protruding bond establishes a flexion axis of the sole component (as seen in Fig. 21, the flexion axis can happen as member 46 (i.e. inwardly-protruding band). Thus, it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (to be a sole component) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the different embodiments of Monfils in order to provide the flexibility, stiffness, rigidly, tensile response, compressibility, or force attenuation property.
Regarding claim 2, Monfils discloses the bladder includes a first polymeric sheet and a second polymeric sheet bonded to the first polymeric sheet to enclose the interior cavity (fig 21, members 42-43); 
the inwardly-protruding bond protrudes inward from the first polymeric sheet; and an outer surface of the first polymeric sheet has a groove at the inwardly-protruding bond at which the sole structure articulates (fig 21, member 46, para 0044). 
Regarding claim 3, Monfils discloses the sole layer is a foam sole layer (para 0040).  
Regarding claim 4, Monfils discloses the bladder is secured to a forefoot region of the sole layer (fig 20Cpara 0042).  
Regarding claim 5, Monfils discloses a peripheral flange establishes an outer periphery of the bladder (fig 21, member 44); and 
the flexion axis extends substantially from the peripheral flange at a medial side of the bladder to the peripheral flange at a lateral side of the bladder (the line in middle of member 33, fig 16b).  
Regarding claim 6, Monfils discloses a peripheral flange establishes an outer periphery of the bladder and is symmetrical about a longitudinal axis of the bladder (fig 21, member 44).  
Regarding claim 7, Monfils discloses the inwardly-protruding bond is one of a plurality of inwardly-protruding bonds on a proximal side of the bladder arranged in a symmetrical pattern about an axis of symmetry of the bladder (fig 21 annotated below).

    PNG
    media_image1.png
    383
    518
    media_image1.png
    Greyscale

Regarding claim 10, Monfils discloses a distal side of the bladder has a plurality of inwardly-protruding recesses arranged in the symmetrical pattern about the axis of symmetry (fig 19C); and 
31NIKE1522.1 / 170064US03CONthe inwardly-protruding bonds protrude further inward than the inwardly- protruding recesses (as seen in fig 21 the inwardly-protruding bonds protrude to the other side and the recess 46 does not).  
Regarding claim 11, Monfils discloses the bladder includes a first polymeric sheet and a second polymeric sheet bonded to the first polymeric sheet to enclose the interior cavity (fig 21, member 41-42, para 0043); 
the tensile layers include a first tensile layer and a second tensile layer (fig 21, members 51-52); 
entire interfacing portions of the inner surface of the first polymeric sheet and the first tensile layer are bonded to one another; entire interfacing portions of the inner surface of the second polymeric sheet and the second tensile layer are bonded to one another; the plurality of inwardly-protruding bonds are at the first polymeric sheet; and the plurality of inwardly-protruding recesses are at the second polymeric sheet (as seen in para 0043-0044 and fig 21 all the in-contact locations between the tensile sheets and polymeric sheets are bonded).  
Regarding claim 12, Monfils discloses the bladder includes a first polymeric sheet and a second polymeric sheet bonded to the first polymeric sheet to enclose the interior cavity (fig 21, member 44); 
the tensile layers include a first tensile layer and a second tensile layer (fig 21, members 51-52); 
entire interfacing portions of the inner surface of the first polymeric sheet and the first tensile layer are bonded to one another; entire interfacing portions of the inner surface of the second polymeric sheet and the second tensile layer are bonded to one another (as seen in para 0043-0044 and fig 21 all the in-contact locations between the tensile sheets and polymeric sheets are bonded).  

    PNG
    media_image2.png
    769
    1040
    media_image2.png
    Greyscale

Regarding claim 13, Monfils discloses the second tensile layer is spaced apart from the first tensile layer by a first distance at a location adjacent to the inwardly-protruding bond; the inwardly-protruding bond is spaced apart from the second tensile layer by a second distance (fig 21); and 
the second distance is between 50 percent and 80 percent of the first distance.  
Monfils does not explicitly teach the second distance is between 50 percent and 80 percent of the first distance.
However, the annotated figure 21 above shows that the second distance is obviously less than the first distance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the article of Monfils by using the second distance is between 50 and 80 percent of the first distance to obtain the optimum value and configuration on the basis of its suitability for the intended used, especially itis known to have the varying of distances at which opposing layers of the tensile member are held with respect to one another may also be implemented ta provide the chamber with contours. For example, anatomical contours may provide improvements in fit, comfort, support, performance, and other characteristics of a sole structure. (See evident Kodad, 2015/0113829, fig 32, para 0049).
Regarding claim 14, Monfils discloses a portion of the interior cavity at a first side of the inwardly-protruding bond is in fluid communication with a portion of the interior cavity at a second side of the inwardly-protruding bond, the second side opposite of the first side (para 0044 and 0046).  
Regarding claim 15, Monfils discloses the plurality of tethers includes tethers aligned with the inwardly-protruding bond and tethers displaced from the inwardly-protruding bond; and the tethers aligned with the inwardly-protruding bond are both shorter (para 0049 to 0051) and thicker than the tethers displaced from the inwardly-protruding bond.  
Regarding claim 16, Monfils discloses the bladder has a recess corresponding with and extending inward toward the inwardly-protruding bond when the interior cavity is inflated (fig 21, member 46).  
Regarding claim 17, Monfils discloses the inwardly protruding bond is deeper than the recess (as seen in fig 21 that the inwardly protruding bond are under the recess; therefore it is deeper inside of the bladder than the recess).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 10 of U.S. Patent No. 10,863,792 (herein after Auyang) in view of Monfils et al. (2011/0277347). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a shoe having a bladder and tensile component wherein the bladder comprising tethers; wherein the tensile component making of 2 tensile sheets bonding together and Monfils teaches a sole layer (fig 1, member 30) together with a bladder and tensile component to make of an article of footwear (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the bladder to make of a shoe, as taught by Monfils in order to provide a shoe having all the benefit such as improvements in fit, comfort, support, performance, and other characteristics of a sole structure.
Claim 1 is rejected over Auyang’s claim 1 in view of Monfils (fig 1).
Claim 2 is rejected over Auyang’s claims 3 and 6 .
Claim 3 is rejected over Auyang’s claim 1 in view of Monfils (member 30).
Claim 4 is rejected over Auyang’s claim 1 in view of Monfils (fig 19C).
Claim 5 is rejected over Auyang’s claim 6.
Claim 6 is rejected over Auyang’s claim 10.
Claim 7 is rejected over Auyang’s claim 10.
Claim 8 is rejected over Auyang’s claim 10.
Claim 9 is rejected over Auyang’s claim 10.
Claim 10 is rejected over Auyang’s claim 1 in view of Monfils (member 46).
Claim 11 is rejected over Auyang’s claims 1 and 6 in view of Monfils (fig 21, all the in-contact locations between the tensile sheets and polymeric sheets are bonded).
Claim 12 is rejected over Auyang’s claims 1 and 6 in view of Monfils (fig 21, all the in-contact locations between the tensile sheets and polymeric sheets are bonded).
Claim 13 is rejected over Auyang’s claim 4.
Claim 14 is rejected over Auyang’s claim 8.
Claim 15 is rejected over Auyang’s claim 5.
Claim 16 is rejected over Auyang’s claim 1 in view of Monfils (member 46).
Claim 17 is rejected over Auyang’s claim 1 in view of Monfils (as seen in fig 21 that the inwardly protruding bond are under the recess; therefore it is deeper inside of the bladder than the recess).

Claims 1-7 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of U.S. Patent No.  (herein after Auyang) in view of Monfils et al. (2011/0277347). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a shoe having a bladder and tensile component wherein the bladder comprising tethers; wherein the tensile component making of 2 tensile sheets bonding together and Monfils teaches a sole layer (fig 1, member 30) together with a bladder and tensile component to make of an article of footwear (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the bladder to make of a shoe, as taught by Monfils in order to provide a shoe having all the benefit such as improvements in fit, comfort, support, performance, and other characteristics of a sole structure.
Claim 1 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 1).
Claim 2 is rejected over Auyang’s claims 8-9 in view of Monfils (member 46).
Claim 3 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 1).
Claim 4 is rejected over Auyang’s claim 12.
Claim 5 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 21).
Claim 6 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 21).
Claim 7 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 21).
Claim 10 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 19C).
Claim 11 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 21 all the in-contact locations between the tensile sheets and polymeric sheets are bonded).
Claim 12 is rejected over Auyang’s claims 8-9 in view of Monfils (fig 21 all the in-contact locations between the tensile sheets and polymeric sheets are bonded).
Claim 13 is rejected over Auyang’s claim 10.
Claim 14 is rejected over Auyang’s claims 8-9.
Claim 15 is rejected over Auyang’s claim 11.
Claim 16 is rejected over Auyang’s claims 8-9 in view of Monfils (member 46).
Claim 17 is rejected over Auyang’s claims 8-9 in view of Monfils (as seen in fig 21 that the inwardly protruding bond are under the recess; therefore it is deeper inside of the bladder than the recess).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732